Citation Nr: 1421337	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's death due to VA medical care. 

3.  Whether prior rating decisions were clearly and unmistakably erroneous in assigning a 10 percent rating for kidney disease. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to April 1946 and from September 1950 to April 1952.  He died in June 1996.  The appellant is the Veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) St. Paul, Minnesota Regional Office (RO).  The case was certified to the Board by the Muskogee, Oklahoma RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled to appear at a video conference hearing on May 6, 2014.  In April 2014, however, the appellant informed VA that due to medical issues she would be unable to attend that proceeding and requested that the hearing be rescheduled after 90 days.  The undersigned finds that the appellant has presented good cause to request rescheduling.  

Hence, this case is REMANDED for the following action:

In accordance with the appellant's April 2014 request, schedule her for a videoconference hearing at the RO.  Notify the appellant of the date, time, and place of the hearing by letter mailed to her current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



